DETAILED ACTION
This Office Action is in response to claims filed on 12/6/2019.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3 and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,511,504, hereinafter referred to as the ‘504 patent’; in view of Oteri et al. (US 2012/0082052 A1).

Regarding claim 1; the claim 1 of the ‘504 patent’ recites measuring reference signals received in the set (measuring reference signals received in one or more subframes); generating a CSI report based on the measurements and the indication of whether averaging should be applied (tenerating a CSI report based on the measurements and the indication of whether averaging should be applied); sending the CSI report (sending the CSI report). 
The claim 1 of the ‘504 patent’ does not recite receiving an averaging indication based on occupancy of the set of subframe. 
receiving, from a base station (BS), an indication of whether to average channel state information (CSI) measurements over a set of subframes for CSI reporting (a UE may receive a bitmap specifying when (subframes) to make measurements; the UE may receive information as to how to make the measurements, e.g. average the measurements; signal measurements may be based on CSI-RS; see paragraphs [0084], [0116] and [0123]); the indication being based on occupancy of the set of subframes (the UE may be configured about which subframes interference can be averaged in time for a CSI report process; see paragraphs [0073] and [0113]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the claim 1 of the ‘504 patent’ and Oteri to receiving an indication of whether to average CSI measurements over a set of subframes for CSI reporting based on the occupancy of the set of subframes to reflect interference level of the system (see paragraph [0039] of Oteri).

Regarding claim 2; the claim 1 of the ‘504 patent’ recites receiving an indication of whether to average CSI measurements and transmits CSI report.
The claim 1 of the ‘504 patent’ does not recite the reference signal comprises CRI-RS.
Oteri discloses wherein the reference signals comprise CSI-RS (the reference signals include CSI-RS; signal measurements may be based on CSI-RS; see paragraphs [0089] and [0116]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the claim 1 of the ‘504 patent’ and Oteri to use CSI-RS as reference signals to feedback CQI (see paragraph [0085] of Oteri).

Regarding claim 3; the claim 1 of the ‘504 patent’ recites receiving an indication of whether to average CSI measurements and transmits CSI report.
The claim 1 of the ‘504 patent’ does not recite the averaging comprising averaging the CSI-RS measurements across the set of subframes.
Oteri discloses wherien the averaging comprises averaging the CSI-RS measurements across the set of subframes (the measurements may be averaged across N subframes; see paragraph [0060]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the claim 1 of the ‘504 patent’ and Oteri to average the CSI measurements across the set of subframes to coordinate different types of base stations in a heterogeneous communication system (see paragraph [0005] of Oteri).

Regarding claim 6; the claim 1 of the ‘504 patent’ recites receiving an indication of whether to average CSI measurements and transmits CSI report.
The claim 1 of the ‘504 patent’ does not recite the indication is based on level of interference.
Oteri discloses wherein the indication is based on at least one of: level of interference or a level of coordination among transmission points (with the interference coordination in time, the UE measures and averages the interference corresponding to a specific set of subframes to better reflect the interference levels in the system; see paragraphs [0039] and [0113]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the claim 1 of the ‘504 patent’ and Oteri to average CSI 

Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of the ‘504 patent’; in view of Oteri; and in further view of Frenne et al. (US 2016/0149679 A1).

Regarding claim 4; the claim 1 of the ‘504 patent’ recites receiving a CSI report from the UE based on an indication of whether to average CSI measurements.
The combination of the claim 1 of the ‘504 patent’ and Oteri does not disclose receiving an indication to perform averaging for a certain subset of subframes.
Frenne discloses wherein receiving the indication of whether to average comprises receiving an indication of to perform averaging for a first subset of subframes and an indication not to perform averaging for a second subset of subframes (the RRC information element for configuring a CSI process may be extended with a bit controlling whether inter-subframe CSI-RS filtering is enabled or disabled; an inter-subframe filtering filters, or averages, CSI-RS estimation across subframes; after enabling/disabling the inter-subframe CSI-RS filtering, the base station dynamically configure CSI-RS resources for subsequence CSI feedback;  see paragraphs [0082], [0096] – [0098]; subject matters of claims 4, 14, 24 and 29 are not in the provisional application, therefore, are examined under the first inventor to file provisions of the AIA ). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the claim 1 of the ‘504 patent’, Oteri 

Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of the ‘504 patent’; in view of Oteri; and in further view of Comsa et al. (US 2012/0281563 A1).

Regarding claim 5; the claim 1 of the ‘504 patent’ recites receiving an indication of whether to average CSI measurements over a set of subframes.
The combination of the claim 1 of the ‘504 patent’ and Oteri does not disclose the indication is based on traffic load in the set of subframes.
Comsa discloses wherein the indication is based on traffic load in the set of subframes (the WTRU may be configured to report the CSI during subframes for which ISM interference is known to occur; see paragraph [0096]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of claim 1 of the ‘504 patent’, Oteri and Comsa to determine averaging based on traffic load in the set of subframes to estimate and report CSI to indicate the channel condition (see paragraph [0096] of Comsa).

Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of the ‘504 patent’; in view of Oteri.

claim 7; claim 2 of the ‘504 patent’ recites wherein the indication to average further comprises an indication to average in the time domain, the frequency domain, or both (wherein the indication that averaging should be applied comprises an indication at least one of: time domain averaging or frequency domain averaging should be applied).

Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of the ‘504 patent’; in view of Oteri.

Regarding claim 8; claim 4 of the ‘504 patent’ recites wherein the indication to average further comprises an indication of at least one of: interference averaging, channel averaging, signal to noise ratio (SNR) averaging, or spectral efficiency averaging (wherein the indication that average should be applied comprises an indication of at least one of: interference averaging, channel averaging, signal to noise ratio (SNR) averaging, or spectral efficacy averaging). 

Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of the ‘504 patent’; in view of Oteri.

Regarding claim 9; claim 5 of the ‘504 patent’ recites wherein the indication is received as part of a CSI reporting configuration (wherein the indication is received as part of a CSI reporting configuration).
 
Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of the ‘504 patent’; in view of Oteri.

Regarding claim 10; the claim 11 of the ‘504 patent’ recites wherein the indication of whether to average is provided as a single bit (wherein the indication that averaging should be applied is provided as a single bit indicating one of the two averaging mode). 

Claims 11-13 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of the ‘504 patent’; in view of Oteri.

Regarding claim 11; claim 15 of the ‘504 patent’ recites receiving a CSI report from the UE based on the indication (receiving, from the UE, a CSI report generated based on reference measurements and the indication of whether averaging should be applied).
The claim 15 of the ‘504 patent’ does not recite sending an indication of averaging based on occupancy of the set of subframes.
Oteri discloses sending, to a user equipment (UE), an indication of whether to average channel state information (CSI) measurements over a set of subframes for CSI reporting (the eNB may specify subframes in the form of a bitmap to the UE to perform measurement; the eNB may specify how the measurements are to take place, e.g. averaging; signal measurements may be based on CSI-RS; see paragraphs [0116] and [0119]), the indication being based on occupancy of the set of subframes (the UE may be configured about which subframes interference can be averaged in time for a CSI report process; see paragraphs [0073] and [0113]); send reference signals to the UE in the set of subframe (the eNB may transmit a reference signal(s) over the subframes; see paragraphs [0119] - [0120]).


Regarding claim 12; the claim 15 of the ‘504 patent’ recites sending an indication of whether to average CSI measurements over a set of subframes.
The claim 15 of the ‘504 patent’ does not recite the reference signals comprises CSI-RS.
Oteri discloses wherein the reference signals comprise CSI-RS (the reference signals include CSI-RS; signal measurements may be based on CSI-RS; see paragraphs [0089] and [0116]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the claim 15 of the ‘504 patent’ and Oteri to use CSI-RS as reference signals to feedback CQI (see paragraph [0085] of Oteri).

Regarding claim 13; the claim 15 of the ‘504 patent’ recites sending an indication of whether to average CSI measurements over a set of subframes.
The claim 15 of the ‘504 patent’ does not recite the averaging comprises averaging the CSI-RS measurements across the set of subframes.
Oteri discloses wherien the averaging comprises averaging the CSI-RS measurements across the set of subframes (the measurements may be averaged across N subframes; see paragraph [0060]).

 
Regarding claim 16; the claim 15 of the ‘504 patent’ recites sending an indication of whether to average CSI measurements over a set of subframes.
The claim 15 of the ‘504 patent’ does not recite the indication is based on level of interference.
Oteri discloses wherein the indication is based on at least one of: level of interference or a level of coordination among transmission points (with the interference coordination in time, the UE measures and averages the interference corresponding to a specific set of subframes to better reflect the interference levels in the system; see paragraphs [0039] and [0113]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the claim 15 of the ‘504 patent’ and Oteri to average CSI measurement based on interference coordination to better reflect interference levels in the system (see paragraph [0039] of Oteri).

Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of the ‘504 patent’; in view of Oteri; and in further view of Frenne.

claim 14; the claim 15 of the ‘504 patent’ recites sending an indication of whether to average CSI measurements and receiving a CSI based on the indication and measurements.
The combination of the claim 15 of the ‘504 patent’ and Oteri does not disclose receiving an indication to perform averaging for a certain subset of subframes.
Frenne discloses wherein receiving the indication of whether to average comprises receiving an indication of to perform averaging for a first subset of subframes and an indication not to perform averaging for a second subset of subframes (the RRC information element for configuring a CSI process may be extended with a bit controlling whether inter-subframe CSI-RS filtering is enabled or disabled; an inter-subframe filtering filters, or averages, CSI-RS estimation across subframes; after enabling/disabling the inter-subframe CSI-RS filtering, the base station dynamically configure CSI-RS resources for subsequence CSI feedback;  see paragraphs [0082], [0096] – [0098]; subject matters in claims 4, 14, 24 and 29 are not in the provisional application, therefore, are examined under the first inventor to file provisions of the AIA ). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the claim 15 of the ‘504 patent’, Oteri and Frenne to dynamically indicate whether to averaging a subset of subframes in order to provide flexible CSI feedback (see ABSTRACT of Frenne).

Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of the ‘504 patent’; in view of Oteri; and in further view of Comsa.

claim 15; the claim 15 of the ‘504 patent’ recites sending an indication of whether to average CSI measurements and receiving a CSI based on the indication and measurements.
The combination of the claim 15 of the ‘504 patent’ and Oteri does not disclose the indication is based on traffic load in the set of subframes.
Comsa discloses wherein the indication is based on traffic load in the set of subframes (the WTRU may be configured to report the CSI during subframes for which ISM interference is known to occur; see paragraph [0096]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of claim 15 of the ‘504 patent’, Oteri and Comsa to determine averaging based on traffic load in the set of subframes to estimate and report CSI to indicate the channel condition (see paragraph [0096] of Comsa).

Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of the ‘504 patent’; in view of Oteri.

Regarding claim 17; claim 16 of the ‘504 patent’ recites wherein the indication to average further comprises an indication to average in the time domain, the frequency domain, or both (wherein the indication that averaging should be applied comprises an indication at least one of: time domain averaging or frequency domain averaging should be applied).

Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of the ‘504 patent’; in view of Oteri.

Regarding claim 18; claim 18 of the ‘504 patent’ recites wherein the indication to average further comprises an indication of at least one of: interference averaging, channel averaging, signal to noise ratio (SNR) averaging, or spectral efficiency averaging (wherein the indication that average should be applied comprises an indication of at least one of: interference averaging, channel averaging, signal to noise ratio (SNR) averaging, or spectral efficacy averaging). 

Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of the ‘504 patent’; in view of Oteri.

Regarding claim 19; claim 19 of the ‘504 patent’ recites wherein the indication is received as part of a CSI reporting configuration (wherein the indication is received as part of a CSI reporting configuration).
 
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 25 of the ‘504 patent’; in view of Oteri.

Regarding claim 20; the claim 25 of the ‘504 patent’ recites wherein the indication of whether to average is provided as a single bit (wherein the indication that averaging should be applied is provided as a single bit indicating one of the two averaging mode). 

Claims 21-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 29 of the ‘504 patent’; in view of Oteri.

Regarding claim 21; the claim 29 of the ‘504 patent’ recites measure reference signals received in the set (measuring reference signals received in one or more subframes); generate a CSI report based on the measurements and the indication of whether averaging should be applied (generating a CSI report based on the measurements and the indication of whether averaging should be applied); send the CSI report (sending the CSI report).
The claim 29 of the ‘504 patent’ does not recite sending an indication of averaging based on occupancy of the set of subframes.
Oteri discloses an apparatus for wireless communications, comprising: a memory; and at least one processor coupled with the memory and configured to (the elements of the user equipment may be implemented as software executing in a processor; see paragraph [0130] and Fig. 10): receive, from a base station (BS), an indication of whether to average channel state information (CSI) measurements over a set of subframes for CSI reporting (a UE may receive a bitmap specifying when (subframes) to make measurements; the UE may receive information as to how to make the measurements, e.g. average the measurements; signal measurements may be based on CSI-RS; see paragraphs [0084], [0116] and [0123]), the indication being based on occupancy of the set of subframes (the UE may be configured about which subframes interference can be averaged in time for a CSI report process; see paragraphs [0073] and [0113]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the claim 1 of the ‘504 patent’ and Oteri to receiving an indication of whether to average CSI measurements over a set of subframes for CSI reporting 

Regarding claim 22; the claim 29 of the ‘504 patent’ recites an apparatus receives an indication of whether to average CSI measurements and transmits a CSI report.
The claim 29 of the ‘504 patent’ does not recite the reference signals comprise CSI-RS.
Oteri discloses wherein the reference signals comprise CSI-RS (the reference signals include CSI-RS; signal measurements may be based on CSI-RS; see paragraphs [0089] and [0116]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the claim 29 of the ‘504 patent’ and Oteri to use CSI-RS as reference signals to feedback CQI (see paragraph [0085] of Oteri).

Regarding claim 23; the claim 29 of the ‘504 patent’ an apparatus receives an indication of whether to average CSI measurements over a set of subframes and transmits a CSI report.
The claim 29 of the ‘504 patent’ does not recite the averaging comprises averaging the CSI-RS measurements across the set of subframes.
Oteri discloses wherien the averaging comprises averaging the CSI-RS measurements across the set of subframes (the measurements may be averaged across N subframes; see paragraph [0060]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the claim 29 of the ‘504 patent’ and Oteri to average the 

Claim 24 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 29 of the ‘504 patent’; in view of Oteri; and in further view of Frenne.

Regarding claim 24; the claim 29 of the ‘504 patent’ recites an apparatus receives an indication of whether to average CSI measurements and transmits a CSI report.
The combination of the claim 29 and Oteri does not disclose receiving an indication to perform averaging for a certain subset of subframes.
Frenne discloses wherein receiving the indication of whether to average comprises receiving an indication of to perform averaging for a first subset of subframes and an indication not to perform averaging for a second subset of subframes (the RRC information element for configuring a CSI process may be extended with a bit controlling whether inter-subframe CSI-RS filtering is enabled or disabled; an inter-subframe filtering filters, or averages, CSI-RS estimation across subframes; after enabling/disabling the inter-subframe CSI-RS filtering, the base station dynamically configure CSI-RS resources for subsequence CSI feedback;  see paragraphs [0082], [0096] – [0098]; subject matters in claims 4, 14, 24 and 29 are not in the provisional application, therefore, are examined under the first inventor to file provisions of the AIA ). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the claim 29 of the ‘504 patent’, Oteri  

Claim 25 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 29 of the ‘504 patent’; in view of Oteri; and in further view of Comsa.

Regarding claim 25; the claim 29 of the ‘504 patent’ recites an apparatus receives an indication of whether to average CSI measurements and transmits a CSI report.
The combination of the claim 29 of the ‘504 patent’ and Oteri does not disclose the indication is based on traffic load in the set of subframes.
Comsa discloses wherein the indication is based on traffic load in the set of subframes (the WTRU may be configured to report the CSI during subframes for which ISM interference is known to occur; see paragraph [0096]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of claim 29 of the ‘504 patent’, Oteri and Comsa to determine averaging based on traffic load in the set of subframes to estimate and report CSI to indicate the channel condition (see paragraph [0096] of Comsa). 

Claims 26-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 30 of the ‘504 patent’; in view of Oteri.

claim 26; the claim 30 of the ‘504 patent’ recites receive a CSI report from the UE based on the indication (receive, from the UE, a CSI report generated based on reference signal measurements and the indication of whether averaging should be applied).
The claim 30 of the ‘504 patent’ does not recite sending an indication of averaging based on occupancy of the set of subframes.
Oteri discloses an apparatus for wireless communications, comprising: a memory; and at least one processor coupled with the memory to configure to (the elements of controller may be implemented as software executing in a processor; see paragraph [0127] and Fig. 9): send to a user equipment (UE), an indication of whether to average channel state information (CSI) measurements over a set of subframes for CSI reporting (the eNB may specify subframes in the form of a bitmap to the UE to perform measurement; the eNB may specify how the measurements are to take place, e.g. averaging; signal measurements may be based on CSI-RS; see paragraphs [0116] and [0119]), the indication being based on occupancy of the set of subframes (the UE may be configured about which subframes interference can be averaged in time for a CSI report process; see paragraphs [0073] and [0113]); send reference signals to the UE in the set of subframe (the eNB may transmit a reference signal(s) over the subframes; see paragraphs [0119] - [0120]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the claim 30 of the ‘504 patent’ and Oteri to receiving an indication of whether to average CSI measurements over a set of subframes for CSI reporting based on the occupancy of the set of subframes to reflect interference level of the system (see paragraph [0039] of Oteri).

claim 27; the claim 30 of the ‘504 patent’ recites an apparatus sending an indication of whether to average CSI measurements and receives a CSI report.
The claim 30 of the ‘504 patent’ does not recite the reference signals comprise CSI-RS.
Oteri discloses wherein the reference signals comprise CSI-RS (the reference signals include CSI-RS; signal measurements may be based on CSI-RS; see paragraphs [0089] and [0116]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the claim 30 of the ‘504 patent’ and Oteri to use CSI-RS as reference signals to feedback CQI (see paragraph [0085] of Oteri).

Regarding claim 28; the claim 30 of the ‘504 patent’ recites an apparatus sending an indication of whether to average CSI measurements and receives a CSI report.
The claim 30 of the ‘504 patent’ does not recite the averaging comprises averaging the CSI-RS measurements across the set of subframes.
Oteri discloses wherien the averaging comprises averaging the CSI-RS measurements across the set of subframes (the measurements may be averaged across N subframes; see paragraph [0060]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the claim 30 of the ‘504 patent’ and Oteri to average the CSI measurements across the set of subframes to coordinate different types of base stations in a heterogeneous communication system (see paragraph [0005] of Oteri).

Claim 29 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 30 of the ‘504 patent’; in view of Oteri; and in further view of Frenne.

Regarding claim 29; the claim 30 of the ‘504 patent’ recites an apparatus sending an indication of whether to average CSI measurements and receives a CSI report.
The combination of the claim 30 of the ‘504 patent’ and Oteri does not disclose receiving an indication to perform averaging for a certain subset of subframes.
Frenne discloses wherein receiving the indication of whether to average comprises receiving an indication of to perform averaging for a first subset of subframes and an indication not to perform averaging for a second subset of subframes (the RRC information element for configuring a CSI process may be extended with a bit controlling whether inter-subframe CSI-RS filtering is enabled or disabled; an inter-subframe filtering filters, or averages, CSI-RS estimation across subframes; after enabling/disabling the inter-subframe CSI-RS filtering, the base station dynamically configure CSI-RS resources for subsequence CSI feedback;  see paragraphs [0082], [0096] – [0098]; subject matters in claims 4, 14, 24 and 29 are not in the provisional application, therefore, are examined under the first inventor to file provisions of the AIA ). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the claim 30 of the ‘504 patent’, Oteri and Frenne to dynamically indicate whether to averaging a subset of subframes in order to provide flexible CSI feedback (see ABSTRACT of Frenne). 

Claim 30 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 30 of the ‘504 patent’; in view of Oteri; and in further view of Comsa.

Regarding claim 30; the claim 30 of the ‘504 patent’ recites receive a CSI report from the UE based on the indication (receive, from the UE, a CSI report generated based on reference signal measurements and the indication of whether averaging should be applied.
The combination of the claim 30 of the ‘504 patent’ and Oteri does not disclose the indication is based on traffic load in the set of subframes.
Comsa discloses wherein the indication is based on traffic load in the set of subframes (the WTRU may be configured to report the CSI during subframes for which ISM interference is known to occur; see paragraph [0096]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of claim 30 of the ‘504 patent’, Oteri and Comsa to determine averaging based on traffic load in the set of subframes to estimate and report CSI to indicate the channel condition (see paragraph [0096] of Comsa). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claims 1-3, 6-9, 11-13, 16-19, 21-23 and 26-28 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Oteri.

	Regarding claims 1 and 21; Oteri discloses a method for wireless communications by a user equipment (UE), comprising: receiving, from a base station (BS), an indication of whether to average channel state information (CSI) measurements over a set of subframes for CSI reporting (a UE may receive a bitmap specifying when (subframes) to make measurements; the UE may receive information as to how to make the measurements, e.g. average the measurements; signal measurements may be based on CSI-RS; see paragraphs [0084], [0116] and [0123]), the indication being based on occupancy of the set of subframes (the UE may be configured about which subframes interference can be averaged in time for a CSI report process; see paragraphs [0073] and [0113]); measuring reference signals received in the set (the UE may make use of a reference signal(s) transmitted by the eNB to make the measurement; UE averages and measures on subframes that match the bitmap; see paragraphs [0073] and [0123]); generating a CSI report based on the measurements and the indication of whether averaging should be applied (the UE reports channel information from the measurement; the report is based on subframes and whether to average the measurements; see paragraphs [0123] - [0124]); sending the CSI report (the UE reports channel information to the base station; see paragraph [0124]). 

	Specifically for claim 21; Oteri discloses an apparatus for wireless communications, comprising: a memory; and at least one processor coupled with the memory (the elements of the 

	Regarding claim 11; Oteri discloses a method for wireless communications by a base station (BS), comprising: sending, to a user equipment (UE), an indication of whether to average channel state information (CSI) measurements over a set of subframes for CSI reporting (the eNB may specify subframes in the form of a bitmap to the UE to perform measurement; the eNB may specify how the measurements are to take place, e.g. averaging; signal measurements may be based on CSI-RS; see paragraphs [0116] and [0119]), the indication being based on occupancy of the set of subframes (the UE may be configured about which subframes interference can be averaged in time for a CSI report process; see paragraphs [0073] and [0113]); send reference signals to the UE in the set of subframe (the eNB may transmit a reference signal(s) over the subframes; see paragraphs [0119] - [0120); and receive a CSI report from the UE based on the indication (the eNB receives a measurement report from the UE; the report is based on subframes and average indication; see paragraph [0119] and [0121]).

	Specifically for claim 26; Oteri discloses an apparatus for wireless communications, comprising: a memory; and at least one processor coupled with the memory (the elements of controller may be implemented as software executing in a processor; see paragraph [0127] and Fig. 9).
 
claims 2, 12, 22 and 27; Oteri discloses wherein the reference signals comprise CSI-RS (the reference signals include CSI-RS; signal measurements may be based on CSI-RS; see paragraphs [0089] and [0116]).

	Regarding claims 3, 13, 23 and 28; Oteri discloses wherein the averaging comprises averaging the CSI-RS measurements across the set of subframes (the measurements may be averaged across N subframes; see paragraph [0060]).

Regarding claims 6 and 16; Oteri discloses wherein the indication is based on at least one of: level of interference or a level of coordination among transmission points (with the interference coordination in time, the UE measures and averages the interference corresponding to a specific set of subframes to better reflect the interference levels in the system; see paragraphs [0039] and [0113]).

	Regarding claims 7 and 17; Oteri discloses wherein the indication to average further comprises an indication to average in the time domain, the frequency domain, or both (the eNB specifies when (time domain) and where (frequency domain) to perform measurements; the eNB also specifies how the measurements take place (such as averaging); see paragraph [0119]).

	Regarding claims 8 and 18; Oteri discloses wherein the indication to average further comprises an indication of at least one of: interference averaging (the UE may be configured to average interference in frequency across specific PRBs for the purpose of generating CSI reports; see paragraph [0112]), channel averaging, signal to noise ratio (SNR) averaging, or spectral efficiency averaging (no patentable weight is given because of the claim language at least one of, interference averaging is selected for the purpose of examining).

	Regarding claims 9 and 19; Oteri discloses wherein the indication is received as part of a CSI reporting configuration (UE received information from the eNB pertaining to (which frequency, frequencies) and/or the when (which subframe, subframes) to make measurements of a channel; the UE may be configured on how the averaging may be performed; see paragraphs [0059] and [0119]). 

	Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5, 15, 15 and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Oteri; in view of Comsa.

	Regarding claims 5, 15, 25 and 30; Oteri discloses an eNB configures whether averaging should be applied to a set of subframes.
	Oteri does not discloses the indication is based on traffic load in the set of subframes.
Comsa discloses wherein the indication is based on traffic load in the set of subframes (the WTRU may be configured to report the CSI during subframes for which ISM interference is known to occur; see paragraph [0096]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Oteri and Comsa to determine averaging based on traffic load in the set of subframes to estimate and report CSI to indicate the channel condition (see paragraph [0096] of Comsa).

Claims 10 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Oteri; in view of Davydov.

Regarding claims 10 and 20; Oteri discloses receiving an indication of whether to average CSI measurements over a set of subframes. 
Oteri does not disclose the indication of whether to average is provided as a single bit.
Davydov wherein the indication of whether to average is provided as a single bit (the time domain averaging indicator may be a single bit to indicate that interference averaging is unrestricted in time; see paragraph [0034]).
. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4, 14, 24 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Oteri; in view of Frenne.

	Regarding claims 4, 14, 24 and 29; Oteri discloses an eNB configures whether averaging should be applied to a set of subframes.

Frenne discloses wherein receiving the indication of whether to average comprises receiving an indication of to perform averaging for a first subset of subframes and an indication not to perform averaging for a second subset of subframes (the RRC information element for configuring a CSI process may be extended with a bit controlling whether inter-subframe CSI-RS filtering is enabled or disabled; an inter-subframe filtering filters, or averages, CSI-RS estimation across subframes; after enabling/disabling the inter-subframe CSI-RS filtering, the base station dynamically configure CSI-RS resources for subsequence CSI feedback;  see paragraphs [0082], [0096] – [0098]; subject matters in claims 4, 14, 24 and 29 are not in the provisional application, therefore, are examined under the first inventor to file provisions of the AIA ). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Oteri and Frenne to dynamically indicate whether to averaging a subset of subframes in order to provide flexible CSI feedback (see ABSTRACT of Frenne). 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NING LI whose telephone number is (571)270-0624.  The examiner can normally be reached on Monday, Tuesday, Thursday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.L/Examiner, Art Unit 2415                

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415